Citation Nr: 0821185	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-26 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to December 
1982.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The competent medical evidence reflects that the veteran has 
no more than level I hearing loss in the right ear and level 
I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of zero 
percent for a hearing loss disability have not been met at 
any time since the claim was filed.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In an April 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected hearing loss, the evidence must show that his 
condition "ha[d] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  An August 2005 rating 
decision explained the criteria for the next higher 
disability rating available for hearing loss under the 
applicable diagnostic code.  The June 2006 statement of the 
case provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
hearing loss, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a state Veteran's Service Organization and 
its counsel throughout the adjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Legal Criteria and Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2007).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).  "Puretone threshold average," as used in 
Table VI, is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, divided by four.  Average puretone 
decibel loss is located on Table VI along a horizontal axis, 
and percent of speech discrimination is located along a 
vertical axis.  These axes intersect to determine the Roman 
numeral designation for hearing impairment in each ear.  The 
results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.  38 C.F.R. § 4.86(a) and (b),which pertain 
to cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, are not 
applicable in this appeal.

The assignment of disability ratings for hearing impairment 
are arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The veteran's service-connected bilateral hearing loss is 
currently rated at a noncompensable level.  

The veteran underwent a VA audiological evaluation in 
December 2004, in which pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
65
50
LEFT
20
20
55
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The average pure tone threshold for the right ear was 47; for 
the left, 49.  These audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left 
ear.  When these numeric designations are applied to the 
rating criteria, the result is a zero percent rating.  38 
C.F.R. Part 4, including § 4.85 (2007).  

The veteran underwent another VA audiological evaluation in 
June 2006, in which pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
65
60
LEFT
25
30
60
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.   
The average pure tone threshold for the right ear was 54; for 
the left, 56.  These audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left 
ear.  When these numeric designations are applied to the 
rating criteria, the result is a zero percent rating.  38 
C.F.R. § 4.85.  

Based upon the evidence of record, the Board finds that the 
veteran's hearing loss does not approach the level required 
for the assignment of a disability evaluation in excess of 
the currently assigned zero percent for any period of time 
since the claim was filed.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Accordingly, the claim must be denied.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


